DETAILED ACTION
This office action is responsive to communications filed on October 28, 2022.  Claims 1-4, 6-10, 12-18, 20-24 and 26-30 have been amended.  Claims 1-30 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on October 28, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 13, 15, 18-21, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (WO 2020/097813 A1, see attached machine translation) in view of Kotecha et al. (US 2020/0366360).

Regarding Claim 1, Wei teaches a method for wireless communication at a user equipment (UE), comprising:
performing a search procedure using a first receive beam and detecting, based at least in part on performing the search procedure, a synchronization signal block corresponding to a transmit beam in a first synchronization signal burst set transmitted by a base station (“The wireless network device periodically transmits a burst set of synchronization signals, for example, referring to FIG. 3, a synchronization signal burst set may include two different SSBs, denoted as SSB 1 and SSB 2, respectively, and transmitted within a window range of 5 milliseconds (ms). Specifically, the SSB 1 and the SSB 2 May be transmitted once by the transmitting beam 1 and the transmitting beam 2 at one time through the transmitting beam 1 and the transmitting beam 2” – See [0171]; “​In order to evaluate the communication quality of the cell, a terminal in an idle state or a deactivated state may receive and measure the SSB. It is assumed that the currently configurable receiving beam is a receiving beam A, a receiving beam B and a receiving beam C, and can be used for receiving the SSB 1 and the SSB 2 from the cell” – See [0172]; “a receiving beam A can be configured to sequentially receive the SSB 1 and the SSB 2 in a first synchronization signal burst set” – See [0173]; The UE receives/measures (detects) a SSB 1 corresponding to transmit beam 1 using receiving beam A (first receive beam) in a first SSB burst set).
Wei does not explicitly teach performing a first measurement procedure on the first synchronization signal burst set using a plurality of receive beams to select a second receive beam from the plurality of receive beams; and performing, based at least in part on a result of the first measurement procedure, a second measurement procedure on a second synchronization signal burst set using at least the second receive beam to measure the transmit beam that was detected in the first synchronization signal burst set, wherein the second synchronization signal burst set is transmitted subsequently to the first synchronization signal burst set.
However, Kotecha teaches performing a first measurement procedure on the first synchronization signal burst set using a plurality of receive beams to select a second receive beam from the plurality of receive beams (“As a preliminary step in the first stage (Stage 1) computation, the base station 810 periodically transmits a Synchronization Signal Block (SSB) as part of a first SSB burst (step 811)” – See [0056]; “At step 825 in the second stage (Stage 2) computation, the user equipment 820 computes per-beam, per-SSB frequency sub-band RSSI metric values on the filtered signal for each swept RX beam. In selected embodiments, the processing at step 825 determines if the RSSI metric value exceeds a per-beam RSSI threshold (RSSIBTh) for any beam(s), in which case the UE 820 identifies the RX beam as a candidate RX beam” – See [0061]; “Once the full burst period is measured with steps 827-831, the processing proceeds to step 832 to identify the best receive RX beam” – See [0069]; The UE performs a first measurement procedure on the first SSB burst 811 by computing RSSIs for each of the receive beams to identify/select the best receive beam (second receive beam) from the plurality of receive beams); and
performing, based at least in part on a result of the first measurement procedure, a second measurement procedure on a second synchronization signal burst set using at least the second receive beam to measure the transmit beam that was detected in the first synchronization signal burst set, wherein the second synchronization signal burst set is transmitted subsequently to the first synchronization signal burst set (“Subsequently, the base station 810 transmits a second SSB burst having an SSB burst duration TSSB at step 812” – See [0071]; “the user equipment 820 performs a correlation-based cell search for the synch pattern at step 834 while locked onto the best receive RX beam and best frequency sub-ban” – See [0071]; The UE performs a second measurement procedure on a second SSB burst using the best receive beam (second receive beam)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei to include performing a first measurement procedure on the first synchronization signal burst set using a plurality of receive beams to select a second receive beam from the plurality of receive beams and performing, based at least in part on a result of the first measurement procedure, a second measurement procedure on a second synchronization signal burst set using at least the second receive beam to measure the transmit beam that was detected in the first synchronization signal burst set, wherein the second synchronization signal burst set is transmitted subsequently to the first synchronization signal burst set.  Motivation for doing so would be to enable the UE to perform synchronization/cell search while locked onto the best receive beam.  Accordingly, acquisition time can be bound to two SSB burst periods (See Kotecha, [0071]-[0073]).

Regarding Claim 4, Wei in view of Kotecha teaches the method of Claim 1.  Wei further teaches entering a measurement value for the second receive beam in a measurement database based at least in part on performing the second measurement procedure (“Table 1 shows a set of measurement result examples, wherein i represents an i-th wheel measurement, and for an ith round of measurement, a beam pair link 1a is formed by a transmitting beam 1 and a receiving beam a, and a corresponding measurement result is recorded as a corresponding measurement result RSRPi1a, the transmitting beam 2 and the receiving beam A form a beam pair link 2a, and the corresponding measurement result is recorded as RSRPi2a” – See [0174]; See also Table 1; The value RSRPi1b is the measurement value for the second receive beam from the measurement procedure and is recorded in the measurement result table).

Regarding Claim 5, Wei in view of Kotecha teaches the method of Claim 4.  Wei further teaches that the measurement value comprises a reference signal received power (RSRP) associated with the second receive beam and the transmit beam (“Table 1 shows a set of measurement result examples, wherein i represents an i-th wheel measurement, and for an ith round of measurement, a beam pair link 1a is formed by a transmitting beam 1 and a receiving beam a, and a corresponding measurement result is recorded as a corresponding measurement result RSRPi1a, the transmitting beam 2 and the receiving beam A form a beam pair link 2a, and the corresponding measurement result is recorded as RSRPi2a” – See [0174]; See also Table 1; The measurement result is a RSRP for each of the pairs of receive beams and transmit beams.  The value RSRPi1b is the RSRP for the second receive beam and first transmit beam).

Regarding Claim 6, Wei in view of Kotecha teaches the method of Claim 1.  Wei further teaches performing a plurality of first measurement procedures for each configured receive beam as part of a beam sweep based at least in part on detecting the synchronization signal block (“the configurable receiving beam B sequentially receives the SSB 1 and the SSB 2 in a second synchronization signal burst set transmission period measured by the wheel​The configurable receiving beam C sequentially receives the SSB 1 and the SSB 2 in the third synchronization signal burst set transmission period measured by the wheel to respectively measure the SSB 1 and the SSB 2 received by the receiving beam A, the receiving beam B and the receiving beam C, thereby obtaining a measurement result corresponding to the different receiving beams and different beam pair links” – See [0173]; The UE sweeps through a plurality of receive beams (e.g., A, B and C) when performing a plurality of measurement procedures on a plurality of respective SSB burst sets).

Regarding Claim 7, Wei in view of Kotecha teaches the method of Claim 1.  Kotecha further teaches performing a plurality of second measurement procedures on a plurality of synchronization signal burst sets using a plurality of receive beams to measure the transmit beam, wherein the plurality of receive beams comprises the second receive beam, the plurality of synchronization signal burst sets comprises the second synchronization signal burst set, and the plurality of synchronization signal burst sets is transmitted subsequent to the first synchronization signal burst set (“In other embodiments, the cell search procedure is repeated across several SSB bursts where the cell search is conducted with each of the different best Rx beams identified in the first stage” – See [0034]; “the best top N candidates are chosen that correspond to the best N Rx beams so that the best N Rx beams are identified in the second stage computation” – See [0032]; A plurality of second measurement procedures are performed on a plurality of SSB bursts using a plurality of N best receive beams, wherein the plurality of SSB bursts 812 are transmitted subsequent to a first SSB burst 811).

Regarding Claim 13, Wei in view of Kotecha teaches the method of Claim 1.  Kotecha further teaches detecting the transmit beam of the base station based at least in part on performing the search procedure; and triggering the second measurement procedure based at least in part on the detecting (“with the user equipment tuned to the chosen or optimal RX beam and corresponding SSB frequency beam, a cell search processing stage searches for synch patterns to perform time and frequency synchronization and to decode the PBCH on the strongest TX beam” – See [0044]; The UE identifies a strongest transmit beam of the base station and performs a synchronization/cell search (second measurement procedure) using the identified strongest transmit beam).

Claims 15, 29 and 30 are rejected based on reasoning similar to Claim 1.
Claim 18 is rejected based on reasoning similar to Claim 4.
Claim 19 is rejected based on reasoning similar to Claim 5.
Claim 20 is rejected based on reasoning similar to Claim 6.
Claim 21 is rejected based on reasoning similar to Claim 7.
Claim 27 is rejected based on reasoning similar to Claim 13.

Claims 2, 3, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (WO 2020/097813 A1) in view of Kotecha et al. (US 2020/0366360) and further in view of Yerramalli et al. (US 2019/0037427).

Regarding Claim 2, Wei in view of Kotecha teaches the method of Claim 1.  Wei further teaches that performing the search procedure comprises: receiving the synchronization signal block using the first receive beam, wherein detecting the synchronization signal block is based at least in part on receiving the synchronization signal block using the first receive beam (“The wireless network device periodically transmits a burst set of synchronization signals, for example, referring to FIG. 3, a synchronization signal burst set may include two different SSBs, denoted as SSB 1 and SSB 2, respectively, and transmitted within a window range of 5 milliseconds (ms). Specifically, the SSB 1 and the SSB 2 May be transmitted once by the transmitting beam 1 and the transmitting beam 2 at one time through the transmitting beam 1 and the transmitting beam 2” – See [0171]; “​In order to evaluate the communication quality of the cell, a terminal in an idle state or a deactivated state may receive and measure the SSB. It is assumed that the currently configurable receiving beam is a receiving beam A, a receiving beam B and a receiving beam C, and can be used for receiving the SSB 1 and the SSB 2 from the cell” – See [0172]; “a receiving beam A can be configured to sequentially receive the SSB 1 and the SSB 2 in a first synchronization signal burst set” – See [0173]; The UE receives a SSB 1 corresponding to transmit beam 1 using receiving beam A (first receive beam) in order to perform the detection).
Wei further teaches that the synchronization signal block includes reference signals in a primary synchronization signal (PSS), a physical broadcast channel (PBCH), and a secondary synchronization signal (SSS) (“As shown in figure 2, in an NR communication system, a primary synchronization signal, a secondary synchronization signal, and a physical broadcast channel jointly form an SSB” – See [0101]).
Wei and Kotecha do not explicitly teach measuring the primary synchronization signal (PSS), physical broadcast channel (PBCH), and secondary synchronization signal (SSS).
However, Yerramalli teaches measuring the primary synchronization signal (PSS), physical broadcast channel (PBCH), and secondary synchronization signal (SSS) (“However, in some cases, the number of subframes used for PBCH may not be sufficient to get a good RSRP measurement. Thus, in some examples, the UE may perform RSRP measurement on the PSS/SSS and may combine it with RSRP measurement on the PBCH. The UE may need to know a power relationship between the PSS/SSS and PBCH in order to combine the RSRP measurements. Therefore, in some cases, the base station may need to ensure that PSS/SSS and PBCH are transmitted from same antenna port and at equal transmit power. In other cases, the base station may transmit an indication that the PSS/SSS and PBCH are transmitted from a same antenna port, and a power delta relationship between PSS/SSS and PBCH to enable the UE to properly combine RSRP measurement on PSS/SSS and PBCH” – See [0069]; The UE measures the RSRP of a PSS, SSS and PBCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei to include measuring the primary synchronization signal (PSS), physical broadcast channel (PBCH), and secondary synchronization signal (SSS) in order to provide a good RSRP measurement when the number of subframes used for PBCH is not sufficient (See Yerramalli, [0069]).

Regarding Claim 3, Wei in view of Kotecha teaches the method of Claim 1.  Wei and Kotecha do not explicitly teach that performing the second measurement procedure comprises: measuring reference signals in a secondary synchronization signal (SSS) in the second synchronization signal burst set.
However, Yerramalli teaches measuring reference signals in a secondary synchronization signal (SSS) in the second synchronization signal burst set (“However, in some cases, the number of subframes used for PBCH may not be sufficient to get a good RSRP measurement. Thus, in some examples, the UE may perform RSRP measurement on the PSS/SSS and may combine it with RSRP measurement on the PBCH. The UE may need to know a power relationship between the PSS/SSS and PBCH in order to combine the RSRP measurements. Therefore, in some cases, the base station may need to ensure that PSS/SSS and PBCH are transmitted from same antenna port and at equal transmit power. In other cases, the base station may transmit an indication that the PSS/SSS and PBCH are transmitted from a same antenna port, and a power delta relationship between PSS/SSS and PBCH to enable the UE to properly combine RSRP measurement on PSS/SSS and PBCH” – See [0069]; The UE measures the RSRP of a SSS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei to include measuring reference signals in a secondary synchronization signal (SSS) in the second synchronization signal burst set for the same reasons as those given with respect to Claim 2.

Claim 16 is rejected based on reasoning similar to Claim 2.
Claim 17 is rejected based on reasoning similar to Claim 3.

Claims 10, 11, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (WO 2020/097813 A1) in view of Kotecha et al. (US 2020/0366360) and further in view of Sadiq et al. (US 2018/0205585).

Regarding Claim 10, Wei in view of Kotecha teaches the method of Claim 1.  Wei and Kotecha do not explicitly teach determining timing information for the synchronization signal block based at least in part on the search procedure, wherein performing the second measurement procedure is based at least in part on the timing information.
However, Sadiq teaches determining timing information for the synchronization signal block based at least in part on the search procedure, wherein performing the second measurement procedure is based at least in part on the timing information (“A UE 115 attempting to access a wireless network may perform an initial cell search by detecting a PSS from a base station 105. The PSS may enable synchronization of slot timing and may indicate a physical layer identity value. The UE 115 may then receive an SSS. The SSS may enable radio frame synchronization, and may provide a cell identity value, which may be combined with the physical layer identity value to identify the cell. The SSS may also enable detection of a duplexing mode and a cyclic prefix length. Some systems, such as time division duplexing (TDD) systems, may transmit an SSS but not a PSS. Both the PSS and the SSS may be located in the central 62 and 72 subcarriers of a carrier, respectively. After receiving the PSS and SSS, the UE 115 may receive a master information block (MIB), which may be transmitted in the PBCH. The MIB may contain system bandwidth information, an SFN, and a physical hybrid automatic repeat request (HARD) indicator channel (PHICH) configuration. In some examples, the PSS, SSS, and PBCH may be transmitted together using time/frequency resources referred to as an SS block” – See [0041]; The UE determines timing information from the PSS of the SS block during the search procedure, wherein the timing synchronization enables measurements to be performed).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Wei to determine timing information for the synchronization signal block based at least in part on the search procedure, wherein performing the second measurement procedure is based at least in part on the timing information.  Motivation for doing so would be to enable the UE to achieve synchronization of slot timing with the base station so that further information is able to be received (See Sadiq, [0041]). 

Regarding Claim 11, Wei in view of Kotecha teaches the method of Claim 1.  Wei and Kotecha do not explicitly teach that the first receive beam and the second receive beam are each a pseudo-omni receive beam.
However, Sadiq teaches that the receive beams are pseudo-omni receive beams (“UE 115-a may perform beam refinement procedures, where UE 115-a may first attempt to find a suitable beam for communications using a pseudo-omni receive beam (e.g., comprising multiple beams), and then further refine the beam by identifying one or more receive beams 215 having a strongest signal (i.e., a highest reference signal received power (RSRP) compared to other receive beams 215)” – See [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei such that the first receive beam and the second receive beam are each a pseudo-omni receive beam.  Motivation for doing so would be to provide a beam refinement procedure wherein the UE first attempts to find a suitable beam using a pseudo-omni receive beam and then further refines the beam (See Sadiq, [0059]).

Claim 24 is rejected based on reasoning similar to Claim 10.
Claim 25 is rejected based on reasoning similar to Claim 11.

Response to Arguments
On pages 10-11 of the remarks, Applicant argues in substance that Wei does not teach “perform a first measurement procedure on the first synchronization signal burst set using a plurality of receive beams to select a second receive beam from the plurality of receive beams; and perform, based at least in part on a result of the first measurement procedure, a second measurement procedure on a second synchronization signal burst set using at least the second receive beam to measure the transmit beam that was detected in the first synchronization signal burst set,” as recited in independent claims 1, 15, 29 and 30.  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Kotecha reference.

Allowable Subject Matter
Claims 8, 9, 12, 14, 22, 23, 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478